DETAILED ACTION
This office action is in response to application filed on 9/27/2019.
Claims 1 – 25 are pending.
Priority is claimed to Provisional application 62/841042 (filed on 4/30/2019).

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Che (US 20170353397, prior art part of IDS dated 10/26/2020), in view of Shimamura et al (US 20190026150, hereinafter Shimamura), and further in view of Gupta et al (US 20110010721, hereinafter Gupta).

As per claim 1, Che discloses: An edge computing device in an edge computing system, comprising: acceleration circuitry; processing circuitry; and a memory device 
obtain first telemetry information that indicates availability of the acceleration circuitry to execute a function; (Che [0017]: “The client offloads an application to a remote server for purposes of performance, power, and other metrics… Other considerations may include the current utilization of the client device and/or utilization of the server device”.)
obtain second telemetry information that indicates of a remote acceleration resource to execute the function, the remote acceleration resource located at a remote location in the edge computing system that is remote from the edge computing device; (Che [0017]: “The client can evaluate the various offloading options using offload manager 116. The offload manager, which may be implemented in software, evaluates the various server options based, e.g., on the GPU compute resources available at the server, and the bandwidth/latency/quality of the communication network 105 between the server and client”.)
identify an estimated [performance metric] to execute the function at the acceleration circuitry or the remote acceleration resource, based on evaluation of the first and second telemetry information; (Che [0022]: “With the GPU information from the servers, the offload manager on the client in step 307 evaluates offloading options and decides a particular server (or servers) to offload its application and data. The evaluation includes estimating performance (or other metrics) using GPU device information from the servers, expected loading of the servers, latency/bandwidth/quality of network link to each server for data transmission”)
(Che [0017]: “The client can evaluate the various offloading options using offload manager 116. The offload manager, which may be implemented in software, evaluates the various server options based, e.g., on the GPU compute resources available at the server, and the bandwidth/latency/quality of the communication network 105 between the server and client. The offload manager can then offload the application to the selected server(s). The client offloads an application to a remote server for purposes of performance, power, and other metrics”.)

Che did not disclose:
wherein the estimated performance metric comprises estimated time to execute the function;
execute the function in relation to a service level agreement;

However, Shimamura teaches:
wherein the estimated performance metric comprises estimated time to execute the function; (Shimamura [0080])
It would have been obvious for one of ordinary skill in the art at the effective filing date of the claimed invention to incorporate the teaching of Shimamura into that of Che in order to have the estimated performance metric comprises estimated time to execute 

Gupta teaches:
execute the function in relation to a service level agreement; (Gupta [0025])
It would have been obvious for one of ordinary skill in the art at the effective filing date of the claimed invention to incorporate the teaching of Gupta into that of Che and Shimamura in order to execute the function in relation to a service level agreement. Che teaches selecting an optimum accelerator to offload the task by estimate performance information for the accelerator, it would have been obvious for one of ordinary skill in the art to extend that so that a function can be offloaded to an accelerator based on SLA parameters, such combination would enhance the overall appeals of all references.

As per claim 2, Che, Shimamura and Gupta further teach:
The edge computing device of claim 1, wherein the second telemetry information includes an indication of the remote acceleration resource, a type of measurement for the remote acceleration resource, and a measurement value for the type of measurement. (Che [0022]: “With the GPU information from the servers, the offload manager on the client in step 307 evaluates offloading options and decides a particular server (or servers) to offload its application and data. The evaluation includes estimating performance (or other metrics) using GPU device information from the servers, expected loading of the servers, latency/bandwidth/quality of network link to each server for data transmission”)

As per claim 3, Che, Shimamura and Gupta further teach:
The edge computing device of claim 2, wherein the type of measurement relates to: resource utilization, resource availability, resource capabilities, performance measurements, power measurements, throughput, computational benchmarks, response time, monetary costs, resource usage costs, or latency. (Che [0022]: “With the GPU information from the servers, the offload manager on the client in step 307 evaluates offloading options and decides a particular server (or servers) to offload its application and data. The evaluation includes estimating performance (or other metrics) using GPU device information from the servers, expected loading of the servers, latency/bandwidth/quality of network link to each server for data transmission”)

As per claim 4, Che, Shimamura and Gupta further teach:
The edge computing device of claim 2, wherein the second telemetry information includes indications of a plurality of remote acceleration resources, wherein the type of measurement and the measurement value are provided for respective resources of the plurality of remote acceleration resources. (Che [0017]: “The client can evaluate the various offloading options using offload manager 116. The offload manager, which may be implemented in software, evaluates the various server options based, e.g., on the GPU compute resources available at the server, and the bandwidth/latency/quality of the communication network 105 between the server and client”.)

As per claim 5, Che, Shimamura and Gupta further teach:
The edge computing device of claim 4, wherein the plurality of remote acceleration resources includes a first acceleration resource at the remote location and a second acceleration resource at a peer of the remote location. (Che figure 2)

As per claim 6, Che, Shimamura and Gupta further teach:
The edge computing device of claim 1, wherein the estimated time to execute the function at the remote acceleration resource is based on a time to send the workload to the remote location, a time to execute the function on the workload at the remote location, and a time to obtain results of the function from the remote location, and wherein the use of the acceleration circuitry or the remote acceleration resource is further selected based on costs associated with a transport to the remote location and use of the acceleration resource at the remote location. (Shimamura [0039] – [0041])

As per claim 7, Che, Shimamura and Gupta further teach:
The edge computing device of claim 1, the instructions further to perform operations to obtain features and hints of the remote acceleration resource for use of the remote acceleration resource at the remote location, wherein selecting use of the (Che [0022])

As per claim 8, Che, Shimamura and Gupta further teach:
The edge computing device of claim 1, the instructions further to perform operations to request, from the remote location, the second telemetry information, wherein the request communicates an identification of the function, a resource type, and requirements associated with the service level agreement. (Che [0017]: “The client can evaluate the various offloading options using offload manager 116. The offload manager, which may be implemented in software, evaluates the various server options based, e.g., on the GPU compute resources available at the server, and the bandwidth/latency/quality of the communication network 105 between the server and client”; Gupta [0025].)

As per claim 9, Che, Shimamura and Gupta further teach:
The edge computing device of claim 8, wherein the availability of the remote acceleration resource to execute the function is determined by the remote location, based on an estimated time to execute the function at the remote location which meets the requirements associated with the service level agreement. (Shimamura [0078])

As per claim 10, Che, Shimamura and Gupta further teach:
The edge computing device of claim 1, wherein a proxy function is used to produce an estimated time to execute the function at the remote acceleration resource, (Shimamura [0078])

As per claim 11, Che, Shimamura and Gupta further teach:
The edge computing device of claim 1, wherein the acceleration circuitry includes at least one of a: field-programmable gate array (FPGA), a graphics processing unit (GPU) hardware, central processing unit (CPU) hardware, or artificial intelligence (AI) processor hardware. (Che [0017])

As per claim 12, Che, Shimamura and Gupta further teach:
The edge computing device of claim 1, wherein the remote location is a gateway, base station, or access point of the edge computing system, and wherein the edge computing device is a mobile computing device connected to the remote location via a wireless network. (Che figure 1)

As per claim 13, it is the non-transitory machine-readable storage device variant of claim 1 and is therefore rejected under the same rationale.

As per claim 14, it is the non-transitory machine-readable storage device variant of claim 2 and is therefore rejected under the same rationale.

As per claim 15, it is the non-transitory machine-readable storage device variant of claim 3 and is therefore rejected under the same rationale.

As per claim 16, it is the non-transitory machine-readable storage device variant of claim 4 and is therefore rejected under the same rationale.

As per claim 17, it is the non-transitory machine-readable storage device variant of claim 5 and is therefore rejected under the same rationale.

As per claim 18, Che, Shimamura and Gupta further teach:
The machine-readable storage device of claim 13, wherein the estimated time to execute the function at the remote acceleration resource is based on a time to send the workload to the remote location, and a time to execute the function on the workload at the remote location, and a time to obtain results of the function from the remote location. (Shimamura [0039] – [0041])

As per claim 19, it is the non-transitory machine-readable storage device variant of claim 7 and is therefore rejected under the same rationale.

As per claim 20, it is the non-transitory machine-readable storage device variant of claim 10 and is therefore rejected under the same rationale.

As per claim 21, it is the non-transitory machine-readable storage device variant of claim 8 and is therefore rejected under the same rationale.


The machine-readable storage device of claim 21, wherein the availability of the remote acceleration resource to execute the function is determined by the remote location, based on an estimated time to execute the function at the remote location which meets the requirements associated with the service level agreement, and wherein the use of the local acceleration resource or the remote acceleration resource is further selected based on costs associated with a transport to the remote location and use of the acceleration resource at the remote location. (Shimamura [0078])

As per claim 23, it is the non-transitory machine-readable storage device variant of claim 10 and is therefore rejected under the same rationale.

As per claim 24, it is the method variant of claim 1 and is therefore rejected under the same rationale.

As per claim 25, Che, Shimamura and Gupta further teach:
The method of claim 24, wherein the second telemetry information includes an indication of the remote acceleration resource, a type of measurement for the remote acceleration resource, and a measurement value for the type of measurement, and wherein the type of measurement relates to: resource utilization, resource availability, resource capabilities, performance measurements, power measurements, throughput, computational benchmarks, response time, monetary costs, resource usage costs, or latency. (Che [0022]: “With the GPU information from the servers, the offload manager on the client in step 307 evaluates offloading options and decides a particular server (or servers) to offload its application and data. The evaluation includes estimating performance (or other metrics) using GPU device information from the servers, expected loading of the servers, latency/bandwidth/quality of network link to each server for data transmission”)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Palermo et al (US 20180246768) teaches identifying candidate task amendable to hardware optimization and instantiating hardware component to perform the optimization. 
Balle et al (US 20180024861) teaches predicting demands for accelerator resources and optimize the provisioning of the accelerator resources in accordance with the predicted demands.
Bernat et al (US 20190138361) teaches selecting between local accelerator resource or edge accelerator resources based on acceleration factor and the availability of the accelerator resources.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES M SWIFT whose telephone number is (571)270-7756.  The examiner can normally be reached on Monday - Friday: 9:30 AM - 7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emerson Puente can be reached on 5712723652.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHARLES M SWIFT/Primary Examiner, Art Unit 2196